DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 02 September 2021.  In view of this communication, claims 1-10 are now pending in the application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 03 September 2020. It is noted, however, that applicant has not filed a certified copy of the DE 10 2020 211 144.8 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) submitted on 28 December 2021 and 24 January 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator Plate Packet with Weld Seams Running Obliquely to the Rotational Axis.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each stator plate runs from a first end face of the stator plate packet to a second end face of the stator plate packet (claim 1) and the “stator grooves each run helically” (claims 5 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 has been amended to recite that “each stator plate runs from a first end face of the stator plate packet to a second end face of the stator plate packet” and that “each stator plate extends over an angle which lies in a range of α ≥ 360° / n – 10%”.  In the specification and drawings, as originally filed, each stator plate (element 6 in figure 1) occupies only a portion of the total axial length of the stator plate packet.  No single plate extends across the entire axial length, i.e. no single plate runs between both end faces of the stator plate packet.  
Further, while each plate technically does extend over the defined angle, as each forms a full circle of 360° and 360° is greater than “360° / n – 10%”, the specification and drawings indicate that the angle, α, corresponds to the arc circumscribed by the weld seams, not the stator plates.  Both of these amended limitations appear to have mistakenly inserted the term “stator plate” where, based on the specification, the term “weld seam” would have been the correct term.  
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the phrase “each stator plate runs from a first end face of the stator plate packet to a second end face of the stator plate packet”, as discussed in the grounds of objection above.  This arrangement of the stator plates is neither shown in the drawings nor described in any way in the specification as originally filed.  It is suggested that the term “stator plate” be replaced with “weld seam” as is consistent with the disclosure.  In order to advance prosecution, this latter interpretation has been taken in the prior art rejections below.
Claims 2-10 are rejected solely due to their dependency on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites that the number of weld seams is “in particular less than a number m of the stator grooves”.  The phrase  “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In order to advance prosecution, claim 2 has been interpreted as requiring that the number of weld seams is both unequal to and less than the number of stator grooves.
Claim 3 recites the term “the angle”, appearing to correspond to the angle α recited in claim 1, and the term “an angle”, appearing to correspond to the angle β.  These limitations are indefinite because the multiple instances of the same term make it unclear which term is referring to which angle.  It is suggested that the angle first recited in claim 1, α, be referred to as the “first angle” and the angle first recited in claim 3, β, be referred to as the “second angle”.  
Claim 6 recites the limitation “the turn directions of all helically running weld seams” in line 3.  Since the weld seams have not previously been defined as running helically, the limitation “the turn directions” lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Asao et al. (US 6,246,142 B1), hereinafter referred to as “Asao”.
Regarding claim 1, Asao discloses a stator plate packet [7] for a stator [7A] of an electrical machine (fig. 1, 7-9; col. 1, lines 10-28; col. 4, lines 37-44), comprising:
several stator plates [17A] stacked one against the other and with stator grooves [20] open towards the inside for receiving a stator winding (fig. 1; col. 2, lines 22-30), 
wherein the stator plates [17A] are welded together by means of a plurality n of external weld seams [72] or weld seam portions which are evenly distributed over the periphery of the stator plate packet [7] (fig. 1, 4, 16; various arrangements of the weld seams are shown, disposed at angles relative to the axial direction; col. 3, lines 6-14; col. 4, lines 45-57), and 
 
    PNG
    media_image1.png
    432
    571
    media_image1.png
    Greyscale

wherein each [weld seam] [72] runs from a first end face [B] of the stator plate packet [7] to a second end face [C] of the stator plate packet [7] (fig. 1) and wherein, with respect to the rotational axis [a] of the electrical machine, each stator plate [17A] extends over an angle which lies in a range of α > 360°/n - 10% (fig. 1; each stator plate occupies a full 360°; further, when interpreted as believed to have been intended, i.e. “each weld seam [72] extends over an angle…”, since each weld seam begins at the same location that another weld seam ends, in the embodiment of fig. 1, the circumferential angle each occupies is equal to 360°/n, when n is the number of weld seams).
Regarding claim 2, Asao discloses the stator plate packet [7] according to Claim 1, as stated above, wherein characterized in that the number n of weld seams [72] or weld seam portions is uneven and in particular less than a number m of the stator grooves [20] (fig. 1; col. 4, lines 45-52; there are 8 weld seams and 36 grooves on the stator).
Regarding claim 3, Asao discloses the stator plate packet [7] according to Claim 1, as stated above, wherein the angle is uneven and in particular larger than an angle, over which a helical groove [20] extends from the first end face [B] of the stator plate packet [7] to the second end face [C] of the stator plate packet [7] (fig. 1; col. 4, lines 45-52; since the grooves extend straight in the axial direction, they occupy an angle no greater than 10° as 360° divided by 36 grooves equals 10° per groove, while each weld seam occupies an angle of  45°).
Regarding claim 4, Asao discloses the stator plate packet [7] according to Claim 1, as stated above, wherein, in a development of a periphery of the stator plate packet [7], the weld seams [72] or weld seam portions each run along a straight line oriented obliquely to the rotational axis [a] of the electrical machine (fig. 1, 4; col. 4, lines 45-57) or run in an arrow shape or zigzag shape (fig. 16; col. 3, lines 6-14).
Regarding claim 7, Asao discloses the stator plate packet [7] according to Claim 1, as stated above, wherein the number n of weld seams [72] or weld seam portions is even (fig. 1, 4, 16; col. 3, lines 6-14; col. 4, lines 45-57; each embodiment shows an even number of welds), and a half n/2 of the weld seams [72] have a first turn direction and the other half n/2 of the weld seams [72] have a second, opposite turn direction (fig. 16; col. 4, lines 45-57; the prior art embodiment shows welds alternating in turn direction).
Regarding claim 8, Asao discloses the stator plate packet [7] according to Claim 1, as stated above, wherein the weld seams [72] or weld seam portions adjoin one another and the angle α = 360°/n, or overlap one another and the angle α > 360°/n, or are slightly spaced apart from one another and the angle 360°/n > α > 360°/n – 10% (fig. 1; since each weld seam begins at the same location that another weld seam ends, in the embodiment of fig. 1, the circumferential angle each occupies is equal to 360°/n, when n is the number of weld seams).
Regarding claim 9, Asao discloses an electrical machine comprising:
a stator [7A] comprising a stator plate packet [7] with several stator plates [17A] with stator grooves [20] which are open towards the inside and which receive a stator winding (fig. 1; col. 2, lines 22-30); and 
a rotor [6] mounted so as to be rotatable relative to the stator [7A] about the rotational axis [a] of the rotor [6] (fig. 1, 7-9; col. 1, lines 10-28; col. 4, lines 37-44), 
wherein the stator plate packet [7A] is configured according to claim 1, as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao in view of Hiwaki et al. (US 2004/0195926 A1), hereinafter referred to as “Hiwaki”.
Regarding claim 5, Asao discloses the stator plate packet [7A] according to claim 1, as stated above, wherein a turn direction of the helically running weld seams [72] and a turn direction of the helically running stator grooves have the same orientation, or a turn direction of the helically running weld seams [72] and a turn direction of the helically running stator grooves have opposite orientations (if the stator of Asao is modified to incorporate helical stator grooves, one of these alternative statements must inherently be true, as the grooves and welds must extend in either the same or in opposite directions).
Asao does not disclose that the stator grooves [20] each run helically.
Hiwaki discloses a stator [10] having stator grooves [19], wherein the stator grooves [19] each run helically (fig. 2; ¶ 0056-0057, 0060).

    PNG
    media_image2.png
    569
    560
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Asao having a helical skew as taught by Hiwaki, in order to reduce cogging torque (¶ 0019 of Hiwaki).
Regarding claim 6, Asao discloses the stator plate packet [7A] according to claim 1, as stated above, wherein the turn directions of all helically running weld seams [72] have the same orientation (fig. 1, 4).
Asao does not disclose that the stator grooves [20] each run helically.
Hiwaki discloses a stator [10] having stator grooves [19], wherein the stator grooves [19] each run helically (fig. 2; ¶ 0056-0057, 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Asao having a helical skew as taught by Hiwaki, in order to reduce cogging torque (¶ 0019 of Hiwaki).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao in view of Utaka (US 2011/0248598 A1), hereinafter referred to as “Utaka”.
Regarding claim 10, Asao discloses a vehicle [car] with at least two axles, of which at least one is driven (fig. 7-9; col. 1, lines 11-28). 
Asao does not disclose that said drive is provided at least partially or for part of the time by the electrical machine according to Claim 9 (Asao discloses the electrical machine of claim 9 acting only as a generator, while the claim requires it act as a motor).
Utaka discloses the stator core [17] of an electric machine for use in a vehicle, wherein said drive is provided at least partially or for part of the time by the electrical machine (fig. 6-8; ¶ 0003-0005; the electrical machine, having a welded stator similar to that of Asao, is used “in an electric motor and a generator both mounted on an electric vehicle and/or a hybrid car”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electric machine of Asao as either a motor or a generator as taught by Utaka, in order to reduce vibrations within the vehicle drive system (col. 3, lines 14-17 of Asao) thereby reducing noise and improving comfort within the vehicle.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Harm et al. (US 4,933,584) discloses an electrical machine stator having slots extending helically in the axial direction, wherein the laminated stator core is held together via welding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834